DETAILED ACTION


Claim Objections
Claim 2 is objected to because of the following informalities:  In line 2, please insert “at least one” prior to “metallocene” so that language is consistent with that in line 3 of claim 1.  

Claim 2 is objected to because of the following informalities:  In line 2, please insert “at least one metallocene” prior to “complex”.  

Claim 2 is objected to because of the following informalities:  In line 5, please replace “provided that” with “and wherein”.

Claim 2 is objected to because of the following informalities:  In line 6, please insert “at least one metallocene” prior to “complex”.  

Claim 2 is objected to because of the following informalities:  In lines 6 and 7, the condition that Mt1 is Hf is already established in claim 1.  Therefore, the phrase “with Mt1 being Hf” is superfluous and may be deleted.
  
Claim 3 is objected to because of the following informalities:  In line 3, the phrase “Mt1 is Hf” is superfluous and may be deleted.

Claim 4 is objected to because of the following informalities:  In line 3, the phrase “Mt1 is Hf” is superfluous and may be deleted.

Claim 5 is objected to because of the following informalities:  In line 3, the “Mt1 is Hf” is superfluous and may be deleted.

Claim 6 is objected to because of the following informalities:  In line 2, please insert “at least one metallocene” prior to “complex”.  



Claim 6 is objected to because of the following informalities:  On page 7, line 10, the word “correspondingly” is superfluous and may be deleted.

Claim 6 is objected to because of the following informalities:  On page 7, line 11, please insert “at least one metallocene” prior to “complex”.  

Claim 6 is objected to because of the following informalities:  On page 7, line 11, please replace “provided that” with “and wherein”.

Claim 6 is objected to because of the following informalities:  On page 7, line 12, please insert “at least one metallocene” prior to “complex”.  

Claim 6 is objected to because of the following informalities:  On page 7, line 13, the phrase “with Mt1 being Hf” is superfluous and may be deleted.

Claim 7 is objected to because of the following informalities:  In lines 2 and 3, delete “catalyst systems” since “homogeneous” and “non-supported” are predicate adjectives modifying “the catalyst system”.
  
Claim 7 is objected to because of the following informalities:  In line 4, please insert “at least one” prior to “metallocene” (two occurrences).

Claim 7 is objected to because of the following informalities:  On page 8, line 1, please insert “at least one metallocene” prior to “complex”.  

Claim 7 is objected to because of the following informalities:  On page 8, line 2, please replace “provided that” with “and wherein”.

Claim 7 is objected to because of the following informalities:  On page 8, line 2, please insert “at least one metallocene” prior to “complex”.  

Claim 7 is objected to because of the following informalities:  On page 8, line 3, the phrase “with Mt1 being Hf” is superfluous and may be deleted.


Claim 7 is objected to because of the following informalities:  On page 8, line 5, delete “the” which precedes “catalyst system” since there is no antecedent basis for the term “the components” (here, “catalyst system” modifies “components”).

Claim 9 is objected to because of the following informalities:  In line 3, please insert a space between “carbenium” and “tetrakis” to separate the cation from the anion.

Claim 9 is objected to because of the following informalities:  In lines 4 and 5, please insert a space between “ammonium” and “tetrakis”.

Claim 9 is objected to because of the following informalities:  In line 6, please insert a space between “anilinium” and “tetrakis”.

Claim 12 is objected to because of the following informalities:  In line 13, please replace “comprises up to 2” with “comprise up to 2”.

Claim 12 is objected to because of the following informalities:  On page 10, line 5, please insert “metallocene” prior to “complex”.  

Claim 12 is objected to because of the following informalities:  On page 10, line 5, please replace “provided that” with “and wherein”.

Claim 12 is objected to because of the following informalities:  On page 10, line 6, please insert “metallocene” prior to “complex”.  

Claim 12 is objected to because of the following informalities:  On page 10, line 6, the phrase “with Mt1 being Hf” is superfluous and may be deleted.

Claim 13 is objected to because of the following informalities:  In line 4, please replace “the range” with “a range”.

Claim 13 is objected to because of the following informalities:  In lines 5-7, a C5-C12 hydrocarbon substituted by a C1-C4 alkyl group is simply a C6-C16 hydrocarbon.


Claim 14 is objected to because of the following informalities:  In lines 5, 7, and 9, please replace “the range” with “a range” (three occurrences).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  There is insufficient antecedent basis for the term “the mixture” on page 7, line 12.


Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
(a)	It is unclear whether the [at least one metallocene] complex of formula (I) is a solid or a solution or whether the mixture exists as a solid or a solution.  
(b)	It is unclear whether the mixture also comprises the boron containing cocatalyst or whether the solution includes the boron containing cocatalyst in hydrocarbon diluent.
(c)	It is unclear whether the clause “which is formed sequentially” refers to the mixture or the catalyst system.  Replace “which” with “the mixture” or “the catalyst system” to remove ambiguity.   


Claim 11 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim provides for “use” of a catalyst system but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 12, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 8,748,547).
Example 3 in Table 2 of Park et al. discloses an ethylene-octene copolymer containing 33.1 wt % of units derived from 1-octene exhibiting a density of 0.874 g/cm3 and a melting temperature Tm of 44 ºC.   Table 3 shows that this copolymer has a Mw/Mn of 2.68.  The ethylene-octene copolymer of the prior art, exhibiting the same chemical constitution and physical properties, is substantially the same as the ethylene copolymer described in instant claims. 


Present claims are drawn to an ethylene copolymer that is described in product-by-process format.  It is well settled that where product by process claims are rejected over a prior art product that appears to be the same, the burden is shifted to the Applicant to establish an unobviousness difference, even if the production processes are different.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  Furthermore, the patentability of a product claim rests on the product formed, not on the method by which it was produced.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
 
Claims 1, 3, 4, 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jayaratne et al. (US 7,226,886).  
Claims 1, 7, 10, and 20 of Jayaratne et al. are drawn to a catalyst composition comprising a metallocene selected from (phenyl)(3-butenyl)(cylopentadienyl)(2,7-di-t-butylfluorenyl) methane hafnium dichloride, (phenyl)(4-pentenyl)(cyclopentadienyl)(fluorenyl) methane hafnium dichloride, or (phenyl)(5-hexenyl)(cyclopentadienyl)(fluorenyl)methane hafnium dichloride, shown below,  

     
    PNG
    media_image1.png
    146
    185
    media_image1.png
    Greyscale
      
    PNG
    media_image2.png
    122
    172
    media_image2.png
    Greyscale
      
    PNG
    media_image3.png
    123
    191
    media_image3.png
    Greyscale


and an activator-support comprising a solid oxide treated with an electron withdrawing anion where the solid oxide is selected from boria, and wherein the catalyst composition further comprises an organoboron compound or an ionizing compound.  An activator-support comprising boria qualifies as a boron containing cocatalyst as does the organoboron compound.  Furthermore, ionizing compounds include boron containing cocatalysts such as triphenylcarbenium tetrakis(pentafluorophenyl)borate and N,N-dimethylanilinium tetrakis(pentafluorophenyl)borate (col. 33, line 3 and 11).  One of ordinary skill in the art would have found it obvious that claimed catalyst lies within the scope of protection of claims of Jayaratne et al. and the person of ordinary .  

Claims 2, 5, 7, 10, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        March 10, 2021